The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response (amendments, arguments only) is acknowledged.  After full consideration of the amendments and arguments, the previous rejections of record are maintained for the reasons of record.  
The examiner remains open to interview at any time to advance prosecution on the merits.

Backdrop:  Applicant had previously amended the claims to where administration is by the intravesical route (e.g. [directly] into the urinary bladder, see specification para [0219]).  See also the previous interview summary of record discussing test data within the specification relevant to this amendment (e.g. Examples 45 and 46).  
The Claimed Invention (previously amended to “intravesically” administering)

    PNG
    media_image1.png
    107
    634
    media_image1.png
    Greyscale

The specification describes that peptide SEQ ID NO: 11 may treat certain diseases such as cystitis (below acute, reasonably expectation for treating equally the chronic form claimed here):

    PNG
    media_image2.png
    300
    570
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103, Obviousness - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 39 remains rejected under 35 U.S.C. 103 as being unpatentable over WO2013091896 (Xigen Inflammation Ltd., US counterpart US20150133393, Applicant/Assignee’s own earlier work) in view of Chuang et al. Intravesical Liposome Versus Oral Pentosan Polysulfate for Interstitial cystitis/painful Bladder Syndrome.  Comparative Study. J Urol. 2009 Oct;182(4):1393-400.  doi: 10.1016/j.juro.2009.06.024.  Epub 2009 Aug 15; https://pubmed.ncbi.nlm.nih.gov/19683290/.
WO ‘896 teach the use of JNK inhibitor peptides (abstract), including modified forms comprising the TAT trafficking sequence, including instant peptide SEQ ID NO: 11 (SEQ ID NO: 197 in WO ‘896; RN1445179-97-4), which is already in all D-amino acid form (retro-inverso) as disclosed in WO ‘896 page 2, lines 22-25:

    PNG
    media_image3.png
    122
    539
    media_image3.png
    Greyscale

; with said peptide in all D-amino acid form (e.g. retro-inverso) bearing the known benefits to risks balance of increased proteolytic stability but potential decrease in inhibitory capacity; bottom of page 2 to top of page 3:  
“To be more precise, D-TAT-IB1 exhibits the retro-inverso sequence of L-TAT-IB1 . Incorporation of D-amino acids is made difficult by the fact that the change in stereochemistry may lead to a loss of function. The retro- inverso approach may be employed to reduce said risk because the use of i) only D-amino acids ii) but in the inverse peptide sequence may more likely yield an acceptable conformational analogue to the original peptide than incorporating one or more D-amino acids into the original sequence. In the case of WO 2007/031280 this approach resulted nevertheless in a significant decrease in inhibitory capacity in comparison to L-TAT-IB1 (see Fig. 4). Additionally, the retro-inverso peptide is extremely stable towards proteolytic digestion with the consequence that controlled digestions”)

; for the treatment of the chronic inflammatory condition of interstitial cystitis (claim 19, line 9).  WO ‘896’s teaching of interstitial cystitis is a species which reads upon the limited genus/class of cystitis, and thus falls within the scope of that claimed here of chronic cystitis.  Thus, the treatment thereof would have been prima facie obvious with any of the peptides described in applicant’s earlier work, including instant peptide SEQ ID NO: 11 (SEQ ID NO: 197 in WO ‘896).
	Regarding the administration route, WO ‘896 does not expressly claim or describe that the administration route may be intravesically, now instantly claimed by amendment.  Chuang et al. teach the new amendment to where the administration route is intravesically as a common route applied in the interstitial cystitis/painful bladder syndrome art.  Thus, administering by this route would have been one standardly open for selection to achieve direct infusion of the active agent here (peptide SEQ ID NO: 11) into the area to be treated (bladder).  As such, ‘067 in view of Chuang renders the presently claimed invention prima facie obvious.  [After the amendment here, the above is the only co-pending case now found to claim both use of a peptide that may comprise SEQ ID NO:11 and for treating cystitis).

Response to Arguments (Amendments Not Changing Prior Art Rationale)
	Applicant’s amendments and arguments have been fully considered but are not found persuasive, for the same reasons as above.  
The amendment to consisting of only peptide SEQ ID NO: 11 as the active agent does not change the prior art’s use of the same as the active agent and therefore the rationale for application thereof is maintained for the reasons of record.
Applicant’s arguments have all been considered but do not alter the disposition of the prior art applied versus the asserted unexpected results.
Addressing the amendment: WO ‘896 teach the use of JNK inhibitor peptides, including modified forms comprising the TAT trafficking sequence, including instant peptide SEQ ID NO: 11 (SEQ ID NO: 197 in WO ‘896; RN1445179-97-4) – as the active agent - which is already in all D-amino acid form (retro-inverso); with said peptide in all D-amino acid form (e.g. retro-inverso) bearing the known benefits to risks balance of increased proteolytic stability but potential decrease in inhibitory capacity; for the treatment of the chronic inflammatory condition of interstitial cystitis (claim 19, line 9).  
	Further, secondary reference Chuang teaches that the administration route of intravesically is a common route applied in the interstitial cystitis/painful bladder syndrome art.  A reference is good for all that it teaches and there is no teaching away in Chuang that such route cannot be applied to any agent (e.g. peptides) being administered to the bladder.  Thus, Chuang is deemed a proper reference for that relied upon.  
As for the assertion of unexpected results based on intravesical administration rather than intravenous, the comparison test data reviewed with applicant’s representative relevant to intravesically versus other routes did not match up in terms of end results factored (e.g. effect on inflammation was not factored in the latter).  Thus, based on the test data of record, it cannot be reliably determined if the latter might equally have yielded anti-inflammatory results had such been factored.  Further, since the effect was found marginally statistically significant, one of ordinary skill in the pharmaceutical administration would have understood as expected (rather than unexpected) that the intravesical route would be able to exert its effect based on direct proximity of administration to the intended tissues while other route (e.g. intravenous, oral) are more general/systemic and not able to exert the same direct effect on certain factors (e.g. inflammation).  Thus, the prima facie case of obviousness is maintained for the reasons of record and secondary considerations of unexpected results have not been persuasively shown that would overcome the prima facie case of obviousness for at least the reason that valid controls were not employed that tested the same metrics (e.g. controls did not test for effect on inflammation).
Double Patenting, Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 39 remains rejected on the ground of nonstatutory double patenting as being unpatentable over the following claim(s) 1, 5, 7, and 8 of copending Application No. 14891067 (now U.S. Patent No. 10,624,498) in view of Chuang et al. merely by example within the art (see title alone:  Intravesical Liposome Versus Oral Pentosan Polysulfate for Interstitial cystitis/painful Bladder Syndrome.  Comparative Study. J Urol. 2009 Oct;182(4):1393-400.  doi: 10.1016/j.juro.2009.06.024.  Epub 2009 Aug 15; https://pubmed.ncbi.nlm.nih.gov/19683290/).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘067 teach treatment of cystitis (which by extension may be either acute or chronic and obvious to treat either form) using a peptide comprising a domain comprising the last 10 amino acid residues (peptide SEQ ID NO: 6) and the first 19 amino acid residues (peptide SEQ ID NO: 2) of instant 31mer peptide SEQ ID NO: 11 (in D-form as defined in the sequence listing), where only the dipeptide (Pro-Pro) in between has not been expressly claimed but may still be “comprised” therein.  Further ‘067 expressly describes the same peptide SEQ ID NO: 11.  
Regarding the administration route, ‘067 does not expressly claim or describe that the administration route may be intravesically, now instantly claimed by amendment.  Chuang et al. teach the new amendment to where the administration route is intravesically as a common route applied in the interstitial cystitis/painful bladder syndrome art.  Thus, administering by this route would have been one standardly open for selection to achieve direct infusion of the active agent here (peptide SEQ ID NO: 11) into the area to be treated (bladder).  As such, ‘067 in view of Chuang renders the presently claimed invention prima facie obvious. [After the amendment here, the above is the only co-pending case now found to claim both use of a peptide that may comprise SEQ ID NO:11 and for treating cystitis).
Response to Arguments (Amendments Not Changing Prior Art Rationale)
	Applicant’s amendments and arguments have been fully considered but are not found persuasive, for the same reasons as above.  
The amendment to consisting of only peptide SEQ ID NO: 11 as the active agent does not change the prior art’s use of the same as the active agent and therefore the rationale for application thereof is maintained for the reasons of record.
Applicant’s arguments have all been considered but do not alter the disposition of the prior art applied versus the asserted unexpected results.
Addressing the Amendment:  ‘067 expressly teach the use of SEQ ID NO: 11 as the active agent for treating cystitis.
Namely, secondary reference Chuang teaches that the administration route of intravesically is a common route applied in the interstitial cystitis/painful bladder syndrome art.  A reference is good for all that it teaches and there is no teaching away in Chuang that such route cannot be applied to any agent (e.g. peptides) being administered to the bladder.  Thus, Chuang is deemed a proper reference for that relied upon.  
As for the assertion of unexpected results based on intravesical administration rather than intravenous, the comparison test data reviewed with applicant’s representative relevant to intravesically versus other routes did not match up in terms of end results factored (e.g. effect on inflammation was not factored in the latter).  Thus, based on the test data of record, it cannot be reliably determined if the latter might equally have yielded anti-inflammatory results had such been factored.  Further, since the effect was found marginally statistically significant, one of ordinary skill in the pharmaceutical administration would have understood as expected (rather than unexpected) that the intravesical route would be able to exert its effect based on direct proximity of administration to the intended tissues while other route (e.g. intravenous, oral) are more general/systemic and not able to exert the same direct effect on certain factors (e.g. inflammation).  Thus, the prima facie case of obviousness is maintained for the reasons of record and secondary considerations of unexpected results have not been persuasively shown that would overcome the prima facie case of obviousness for at least the reason that valid controls were not employed that tested the same metrics (e.g. controls did not test for effect on inflammation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654